       Case 4:19-cv-01278-MWB-MA Document 30 Filed 07/10/20 Page 1 of 11




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    QUALIK HASSAN TISDALE,                                    No. 4:19-CV-01278

                 Plaintiff,                                   (Judge Brann)

         v.

    C. WHITMER, et al.,

                 Defendants.

                                MEMORANDUM OPINION

                                          JULY 10, 2020

        Plaintiff Qualik Hassan Tisdale, a prisoner presently confined at the United

States Penitentiary at McCreary in Pine Knot, Kentucky, filed an amended complaint

pursuant to Bivens v. Six Unknown Named Agents of the Federal Bureau of

Narcotics1 alleging that Defendants C. Whitmer, R. Antonacci, and L. Gee failed to

protect him from an assault by another inmate that occurred on or about June 8, 2018,

in violation of the Eighth Amendment.2 Presently before the Court is Defendants’

Motion to Dismiss, or in the alternative, for Summary Judgment, which is ripe for

adjudication.3 For the reasons that follow, the Court will grant the motion.




1
     403 U.S. 388 (1971)
2
     Doc. 12. The assault occurred while Plaintiff was incarcerated at the United States
     Penitentiary at Allenwood, in White Deer, Pennsylvania.
3
     Doc. 19. The Court converted the motion to one for summary judgment limited to the issue
     of exhaustion of administrative remedies, and provided the parties an additional thirty days in
     which to submit any supplemental briefing. See Doc. 23.
       Case 4:19-cv-01278-MWB-MA Document 30 Filed 07/10/20 Page 2 of 11




I.      FACTUAL BACKGROUND

        The Bureau of Prisons (“BOP”) maintains computerized indices of all

administrative remedies filed by inmates through its Institution, Regional, and

Central Offices, so that it may verify whether an inmate has exhausted administrative

remedies regarding a particular issue.4 A review of the BOP’s Prisons’ SENTRY

records system indicates that Plaintiff filed a total of eighteen administrative

remedies during his incarceration with the BOP.5 Of the administrative remedies

filed by Plaintiff, four relate to the June 2018 assault at issue in the amended

complaint.6 Although Plaintiff submitted BP-9, 10, and 11 administrative remedies

at the Warden, Regional, and Central Office levels, his initial claim was not

submitted until September 18, 2018, over three months after the incident.7 The

initial administrative remedy request must be filed within twenty (20) days following

the date on which the basis for the request occurred.8

        The BOP rejected Plaintiff’s administrative remedies as untimely and advised

him that he could resubmit his remedy along with a staff memorandum explaining

the reason for the late filing.9 Plaintiff failed to resubmit his administrative remedy




4
     Doc. 20 at 3.
5
     Id.
6
     Id.
7
     Id.
8
     Id. at 2 (citing 28 C.F.R. § 542.14(a)).
9
     Id. at 4.
                                                2
        Case 4:19-cv-01278-MWB-MA Document 30 Filed 07/10/20 Page 3 of 11




with a staff memorandum to explain the reason for the late filing.10 Instead, Plaintiff

initiated this lawsuit.11

         After the Defendants filed the instant motion on the basis of the failure to

exhaust, Plaintiff filed an opposition, in which he explains the reasons for his

untimely filing.12 Specifically, Plaintiff states that from approximately June 8, 2018,

to June 14, 2018, Plaintiff was hospitalized as a result of the assault.13 Then, Plaintiff

says he was housed in the special housing unit until August 1, 2018, although it is

not clear how this housing assignment affected his ability to file a grievance.14

Finally, Plaintiff states that he first filed an informal staff grievance, a BP-8,

sometime after he was released from the special housing unit, however he never

received a response to that grievance.15 According to Plaintiff, after twenty (20)

days and not having received a response from the informal staff grievance, Plaintiff

filed his formal grievance, a BP-9, on September 18, 2018.16

II.      Standard of Review

         Summary judgment should be granted when the pleadings, depositions,

answers to interrogatories, admissions on file, and affidavits show that there is no

genuine dispute as to any material fact and that the moving party is entitled to a

10
      Id.
11
      Id.
12
      See Doc. 26.
13
      See id.
14
      See id.
15
      See id.
16
      See id.
                                            3
       Case 4:19-cv-01278-MWB-MA Document 30 Filed 07/10/20 Page 4 of 11




judgment as a matter of law.17 A disputed fact is material when it could affect the

outcome of the suit under the governing substantive law.18 A dispute is genuine if

the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.19 The Court should view the facts in the light most favorable to the non-

moving party and make all reasonable inferences in that party’s favor.20 When the

non-moving party fails to refute or oppose a fact, it may be deemed admitted.21

        Initially, the moving party must show the absence of a genuine issue

concerning any material fact.22 Once the moving party has satisfied its burden, the

non-moving party, “must present affirmative evidence in order to defeat a properly

supported motion for summary judgment.”23 “While the evidence that the non-

moving party presents may be either direct or circumstantial, and need not be as

great as a preponderance, the evidence must be more than a scintilla.”24 “If a party

. . . fails to properly address another party’s assertion of fact as required by Rule

56(c),” a court may grant summary judgment or consider the fact undisputed for

purposes of the motion.25


17
     Fed. R. Civ. P. 56(c).
18
     Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
19
     Id. at 250.
20
     Hugh v. Butler County Family YMCA, 418 F.3d 265, 267 (3d Cir. 2005).
21
     See Fed. R. Civ. P. 56(e)(2); Local R. 56.1 (“All material facts set forth in the statement
     required to be served by the moving party will be deemed to be admitted unless controverted
     by the statement required to be served by the opposing party.”).
22
     See Celotex Corp. v. Carrett, 477 U.S. 317, 323 (1986).
23
     Anderson, 477 U.S. at 257.
24
     Hugh, 418 F.3d at 267 (citing Anderson, 477 U.S. at 251).
25
     Fed. R. Civ. P. 56(e)(2)-(3).
                                                  4
       Case 4:19-cv-01278-MWB-MA Document 30 Filed 07/10/20 Page 5 of 11




        If the court determines that “the record taken as a whole could not lead a

rational trier or fact to find for the non-moving party, there is no ‘genuine issue for

trial.’”26 Rule 56 mandates the entry of summary judgment against the party who

fails to make a showing sufficient to establish the existence of an element essential

to that party’s case, and on which that party will bear the burden of proof at trial.27

        A thorough and comprehensive review of the record makes clear that no

material fact is in dispute as to the dispositive issues in this case. Although Plaintiff

provides an explanation for why his administrative remedies were filed late in his

response to the statement of facts, such is inapposite to the dispositive issues in this

case. As such, summary judgment is appropriate here.

III.    DISCUSSION

        Defendants argue, inter alia, that Plaintiff has failed to exhaust his

administrative remedies, which then bars his Eighth Amendment claim. A review

of the record demonstrates that although Plaintiff went through the grievance

process, those grievances were rejected as untimely and Plaintiff failed to resubmit

his grievance with a memorandum from staff explaining the lateness of his

grievances.




26
     Matushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting First
     Nat’l Bank of Arizona v. Cities Serv. Co., 391 U.S. 253, 289 (1968)).
27
     Celotex Corp., 477 U.S. at 322.
                                                  5
       Case 4:19-cv-01278-MWB-MA Document 30 Filed 07/10/20 Page 6 of 11




        Section 1997e(a) provides:

        No action shall be brought with respect to prison conditions under
        section 1983 of this title, or any other Federal law, by a prisoner
        confined in any jail, prison, or other correctional facility until such
        administrative remedies as are available are exhausted.

Exhaustion, as a precondition for bringing suit, is a “‘threshold issue that courts must

address to determine whether litigation is being conducted in the right forum at the

right time.’”28 “[T]he . . . exhaustion requirement applies to all inmate suits about

prison life, whether they involve general circumstances or particular episodes, and

whether they allege excessive force or some other wrong.”29 A prisoner must

exhaust all available administrative remedies even where the relief sought, such as

monetary damages, cannot be granted through the administrative process, as long as

the grievance tribunal has authority to take some responsive action.30

        The applicable procedural rules for properly exhausting administrative

remedies “are defined not by [§ 1997e(a)], but by the prison grievance process itself.

Compliance with prison grievance procedures, therefore, is all that is required by [§

1997e(a)] to ‘properly exhaust.’”31 The burden of proving non-exhaustion lies with

the defendants asserting the defense.32 A court evaluating the “threshold” issue of



28
     Small v. Camden County, 728 F.3d 265, 270 (3d Cir. 2013).
29
     Porter v. Nussle, 534 U.S. 516, 532 (2002).
30
     Booth, 532 U.S. at 741.
31
     Jones v. Bock, 549 U.S. 199, 218 (2007). See Drippe v. Tobelinski, 604 F.3d 778, 781 (3d
     Cir. 2010) (“[W]hether a prisoner properly exhausted a claim is made by evaluating
     compliance with the prison's specific grievance procedures.”).
32
     Jones, 549 U.S. at 212, 216–17.
                                                 6
       Case 4:19-cv-01278-MWB-MA Document 30 Filed 07/10/20 Page 7 of 11




exhaustion looks at whether the inmate “compli[ed] with the prison’s specific

grievance procedures” and whether those procedures were available to the inmate.33

        The BOP’s Administrative Remedy Program is a multi-tier process that

allows “an inmate to seek formal review of an issue relating to any aspect of his/her

own confinement.”34 The inmate first must attempt to informally resolve his issue

with the institutional staff.35 If informal resolution fails or is waived, the inmate then

may submit a formal Administrative Remedy Request on the appropriate BP–9 form

within twenty calendar days following the date for which the basis for the request

occurred.36      If the inmate is unsatisfied with the warden’s response to his

Administrative Remedy Request, he may submit an appeal on the BP–10 form to the

appropriate Regional Director within twenty calendar days of the date the warden

signed the response.37 An inmate who is not satisfied with the Regional Director’s

response may then appeal to the General Counsel on the appropriate BP–11 form

within thirty calendar days of the date the Regional Director signed the response.38

An inmate’s appeal to the General Counsel is the final administrative appeal.39 Thus,

to satisfy the PLRA’s exhaustion requirement, a federal inmate must complete each



33
     Rinaldi v United States, 904 F.3d 257, 265 (3d Cir. 2018) (quoting Drippe, 604 F.3d at 781,
     and Small, 728 F.3d at 269-71).
34
     28 C.F.R. § 542.10.
35
     See id. § 542.13(a).
36
     See id. § 542.14(a).
37
     See id. § 542.15(a).
38
     See id.
39
     See id.
                                                 7
       Case 4:19-cv-01278-MWB-MA Document 30 Filed 07/10/20 Page 8 of 11




step of the BOP’s administrative remedy process, which is not considered complete

until an inmate’s final appeal is considered by the Central Office.40

        In Defendants’ statement of facts and Plaintiff’s response to it, it is clear and

undisputed that while he was incarcerated at USP Allenwood, Plaintiff attempted to

exhaust his claim by filing a grievance regarding the June 2018 incident and then

later appealing it through the BOP’s Central Office. The grievance was rejected as

untimely, and that determination was upheld through the delineated levels of

appeals. This determination of untimeliness and Plaintiff’s decision not to resubmit

his grievance with a staff memorandum explaining the reason for the untimely

grievance renders his Eighth Amendment claim unexhausted because “[p]roper

exhaustion demands compliance with an agency’s deadlines and other critical

procedural rules.”41

        Plaintiff offers a few explanations for his untimely filing, including being

hospitalized for six days, remaining in the special housing unit for approximately a

month, and filing an informal grievance with a staff member, to which staff never

responded.42 The Court lacks the discretion to excuse any such failure based on

these explanations.



40
     See 28 C.F.R. §§ 542.14-542.15; Rinaldi, 904 F.3d at 265; Schreane v. Marr, 722 F. App’x
     160, 164 (3d Cir. 2018).
41
     Woodford v. Ngo, 548 U.S. 81, 90-91 (2006).
42
     It is unclear to the Court how some of these explanations, such as being housed in the special
     housing unit, would have impacted Plaintiff’s ability to timely file a grievance.
                                                  8
       Case 4:19-cv-01278-MWB-MA Document 30 Filed 07/10/20 Page 9 of 11




        The PLRA “mandates that an inmate exhaust ‘such administrative remedies

as are available’ before bringing suit.”43 The text “suggests no limits on an inmate’s

obligation to exhaust—irrespective of ‘special circumstances.’”44                      “[T]hat

mandatory language means a court may not excuse a failure to exhaust, even to take

such circumstances into account.”45 Therefore, the Court is unable to take Plaintiff’s

special circumstances into account to excuse his failure to exhaust.

        That does not end the Court’s inquiry, however, as I must also consider

whether the applicable administrative remedies were “available” to Plaintiff for his

unexhausted claim. In Ross v. Blake,46 the Supreme Court most recently outlined

the three instances in which remedies would not be “available” such that exhaustion

may be excused: (1) when an administrative procedure “operates as a simple dead

end with officers unable or consistently unwilling to provide relief to aggrieved

inmates;” (2) where the administrative remedies are so unclear that “no ordinary

prisoner can make sense of what it demands;” and (3) where prison officials “thwart

inmates from taking advantage of a grievance process through machination,

misrepresentation, or intimidation.”47



43
     Ross v. Blake, 136 S. Ct. 1850, 1856 (2016). See also Nyhuis v. Reno, 204 F.3d 65, 73 (3d
     Cir. 2000) (“[I]t is beyond the power of this court—or any other—to excuse compliance with
     the exhaustion requirement, whether on the ground of futility, inadequacy or any other
     basis.”).
44
     Ross, 136 S. Ct. at 1856.
45
     Id. at 1856-57.
46
     136 S. Ct. 1850 (2016).
47
     Id. at 1859-60. See also Rinaldi, 904 F.3d at 266-67.
                                                   9
     Case 4:19-cv-01278-MWB-MA Document 30 Filed 07/10/20 Page 10 of 11




      Here, Plaintiff makes no argument that he falls under one of these three

categories, nor would they appear to apply to the undisputed facts presented in the

motion or to the explanations for his untimeliness that he provides in his opposition.

First, there is no evidence that the administrative remedy procedure at USP

Allenwood operates as a dead end. Plaintiff has utilized the process multiple times

before, and furthermore, the response to the grievance directing Plaintiff to resubmit

his grievance with an explanation for the untimeliness indicates a clear willingness

to consider his grievance. It was Plaintiff who chose to abandon the process and file

suit. Second, the administrative remedy procedure is not so unclear as to be

unavailable, because Plaintiff has utilized it before, and, in this instance, he utilized

it correctly aside from his untimely filings.          The directions in the BOP’s

Administrative Remedy Program appear to be clear, and easy to read and follow.

Finally, there are simply no facts to suggest that prison officials seek to thwart the

use of the grievance system at USP Allenwood. Although Plaintiff states that he did

not resubmit his grievance with a staff memorandum explaining the untimeliness of

his filing because he does not think a staff member would write such an explanation,

Plaintiff offers no proof that he ever reached out to a staff member to request such a

memorandum or that such a request was refused. Plaintiff’s assumption regarding

how a staff member might react to a request never made is insufficient to render the

grievance process unavailable.


                                           10
      Case 4:19-cv-01278-MWB-MA Document 30 Filed 07/10/20 Page 11 of 11




        “[O]nce the defendant has established that the inmate failed to resort to

administrative remedies, the onus falls on the inmate to show that such remedies

were unavailable to him.”48 Plaintiff has failed to establish that such remedies were

unavailable to him. Accordingly, this Court finds that as a matter of law, Plaintiff

failed to exhaust the administrative remedies that were available to him, as he is

required to do by § 1997e(a) prior to filing suit as to all issues raised in the amended

complaint, and will grant Defendants’ motion for summary judgment as to those

issues.

IV.     CONCLUSION

        Based on the foregoing, the motion to dismiss, or in the alternative, for

summary judgment will be granted. An appropriate Order follows.


                                               BY THE COURT:


                                               s/ Matthew W. Brann
                                               Matthew W. Brann
                                               United States District Judge




48
     Rinaldi, 904 F.3d at 268.
                                          11
